Cooper, J.,
delivered the opinion of the court.
The appellees exhibited their bill to cancel, as a cloud upon their title, a tax-title asserted by appellant to the lands described in their bill. They aver that they are the owners of the land in controversy, and this averment is denied by the ■defendant. We find nothing in the record sustaining this material and controverted assertion, and, for this reason, the ■question as to the validity of the tax-title of the defendant becomes immaterial; for, regardless of its validity orinvalidity, the complainants, who, from the record before us, are ■strangers to the original title, have no right to bring it in question.
We cannot comprehend how the error of supposing'that •one proving no title may get relief in equity in this class of cases has survived through so many years against a uniform series of decisions, beginning in the year 1848. If any thing can be considered settled by decision, it is that a complainant, seeking to cancel the title of his adversary, must show either a good legal or equitable title in himself. Taylor v. Strong, 10 Smed. & M., 63; Boyd v. Thornton, 13 Ib., 338; Huntington v. Allen, 44 Miss., 654; Adams v. Harris, 47 Ib., 144; Walton v. Tusten, 49 Ib., 569; Handy v. Noonan, 51 Ib., 166; Phelps v. Harris, 51 Ib., 789; Griffin v. Harrison, 52 Ib., 824; Cook v. Friley, 61 Ib., 1; Harrill v. Robinson, Ib., 153; Hart v. Bloomfield, 66 Ib., 100; Soria v. Stowe, Ib., 615; Chiles v. Gallagher, 67 Ib., 413; Bank v. West, Ib., 729.
On the final hearing the chancellor should have dismissed *680the bill, which will be now done here; but, inasmuch as it may be that complainants have title which, by inadvertence, was failed to be proved, the dismissal will be without prejudice.

Decree reversed, and bill dismissed.